IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37665

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 372
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 1, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DEVON BLAKE ELMORE,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for aggravated assault, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Devon Blake Elmore was found guilty of aggravated assault. I.C. §§ 18-901(1), 18-
905(B), 18-204. The district court sentenced Elmore to a unified term of five years, with a
minimum period of confinement of two years. Elmore appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho


                                                1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Elmore’s judgment of conviction and sentence are affirmed.




                                                   2